Case: 22-1799    Document: 4     Page: 1   Filed: 07/15/2022




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 PATRICK EDWARDS,
                      Petitioner

                            v.

           DEPARTMENT OF THE NAVY,
                    Respondent
              ______________________

                       2022-1799
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-3330-21-0525-I-1.
                 ______________________

                       ORDER
   The petitioner having failed to pay the docketing fee
required by Federal Circuit Rule 52 (a) (1) and to file the
required Statement Concerning Discrimination, it is
Case: 22-1799   Document: 4   Page: 2   Filed: 07/15/2022




2                                       EDWARDS V. NAVY



    ORDERED that the petition for review be, and the
same hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                FOR THE COURT

July 15, 2022
    Date                        /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


ISSUED AS A MANDATE: July 15, 2022